Order, Family Court, New York County (Leah Marks, J.), entered October 24, 1994, which denied respondent-appellant’s motion to vacate the fact-finding order made against her on default in this neglect proceeding, unanimously reversed, on the law, without costs, the fact-finding order and resulting disposition vacated, and the matter remitted to Family Court to reopen the fact-finding hearing.
As both the Commissioner of Social Services and the Law Guardian have acknowledged throughout, respondent-appellant demonstrated that her failure to appear at the fact-finding hearing was not willful, and, accordingly, the fact-finding order and the resulting disposition should have been vacated for additional fact-finding (Family Ct Act § 1042; see, Matter of Dutchess County Dept. of Social Servs. [Mark M.], 196 AD2d 196). Concur — Rosenberger, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.